YOUNG, Judge.
We dismiss this case sua sponte for the reason that the praecipe was filed in excess of thirty (30) days after the trial court’s ruling upon the Motion to Correct Errors and appellant’s right to appeal has been forfeited. Ind.Rules of Procedure, Appellate Rule 2. Bell v. Wabash Valley Trust Co., (1972) 154 Ind.App. 575, 290 N.E.2d 454.
The Motion to Correct Errors was overruled by the trial court on September 9, 1977, thus the Praecipe was due within thir*65ty (30) days or October 9, 1977. The latter date was a Sunday and the following day, Monday, October 10, 1977, was a legal holiday. Consequently, the time for filing was extended to October 11, 1977. The order book entry and clerk’s file stamp shows that the praecipe was filed October 12, 1977. It was due the day before.
Appeal dismissed.
MILLER, P. J., and CHIPMAN, J., concur.